Gileillan, C. J.
The appeal from the justice of the peace to the district court being on questions of law alone, there was no question of fact for that court to consider, nor of the effect of the evidence, except to determine whether it was such that from it the justice might have found facts that would justify the judgment. As the •evidence was of such a character, there is nothing in the second assignment of error. As there was on the evidence a question of identity of the cow killed by defendant with that described in plaintiff’s mortgage and claimed by him, it was proper to prove that, after the taking of the cow killed by defendant, there still remained in the possession of the mortgagor, in whose possession the mortgaged property continued, a cow answering to the description in the mortgage, for it tended to show that the cow killed was not the one described in the mortgage.
Judgment affirmed.